      Case 2:18-cv-02338-KJM-DB Document 37 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                               No. 2:18-cv-2338 KJM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    WORLD PRIVATE SECURITY, INC;
      WALMART STORES, INC.,
15

16                       Defendants.
17

18          Plaintiff Anthony Ferrantino is proceeding in this action pro se. This matter was referred

19   to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Plaintiff

20   has filed a request to set a motion hearing date for hearing of a motion for default judgment.

21   (ECF No. 35.) Plaintiff is advised to consult the Federal Rules of Civil Procedure and the Local

22   Rules, specifically Local Rule 230 which concerns “CIVIL MOTION CALENDAR AND

23   PROCEDURE.” In drafting a motion for default judgment, plaintiff should be sure to review

24   Rule 55 of the Federal Rules of Civil Procedure and the relevant factors that must be considered

25   upon motion for default judgment as identified in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th

26   Cir. 1986).

27   ////

28   ////
                                                       1
     Case 2:18-cv-02338-KJM-DB Document 37 Filed 01/15/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s November 23, 2020 request for

 2   motion hearing date (ECF No. 35) is denied.

 3   Dated: January 15, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB/orders/orders.pro se/ferrantino2338.hrg.ord
22

23

24

25

26
27

28
                                                      2
